 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   PAUL JORGENSON,                                  Case No. 1:17-cv-00817-LJO-EPG (PC)

13                      Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR APPOINTMENT OF PRO BONO
14           v.                                       COUNSEL WITHOUT PREJUDICE

15   UNITED STATES OF AMERICA, et al.,                (ECF NO. 55)

16                      Defendants.

17

18

19           Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma pauperis

20   in this action.

21           On January 25, 2019, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

22   No. 55). Plaintiff asks for appointment of counsel because he is unable to afford counsel, because

23   the issues involved in this case are complex, because he is not trained in law, because he has

24   extremely limited access to legal research, and because Defendants will be represented by

25   attorneys.

26           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

28   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
                                                       1
 1   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 2   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

 3   the Court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

 4   113 F.3d at 1525.

 5           Without a reasonable method of securing and compensating counsel, the Court will seek

 6   volunteer counsel only in the most serious and exceptional cases. In determining whether

 7   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 8   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 9   complexity of the legal issues involved.” Id. (internal quotation marks and citation omitted).

10           The Court will not order appointment of pro bono counsel at this time. The Court has

11   reviewed the record in this case, and at this time the Court is unable to make a determination that

12   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

13   adequately articulate his claims.

14           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

15   pro bono counsel at a later stage of the proceedings.

16           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

17   bono counsel is DENIED without prejudice.

18
     IT IS SO ORDERED.
19

20       Dated:     January 28, 2019                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
